DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 the first instance of “member” should be replaced with “members” for clarity since both the esophagus portion and trachea portion are disclosed as tubular members.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 1 after “according to” the word “claim” should be inserted for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 3 the phrase “a simulated tongue portion that is” should be replaced with “the simulated tongue portion” for clarity since the tongue portion was previously disclosed.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 6 the phrase “in which” should be omitted and replaced with “wherein” for clarity since the phrase appears incomplete.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In line 9 the phrase “in which” should be omitted and replaced with “wherein” for clarity since the phrase appears incomplete.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 4 the phrase “in which” should be omitted and replaced with “and” for clarity since the phrase appears incomplete.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In line 4 the phrase “in which” should be omitted and replaced with “and” for clarity since the phrase appears incomplete.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the simulated tongue portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 discloses in lines 8-9 that the tongue is pushed backward “from an inner side” which is unclear since what feature the inner side is being evaluated relative to is unknown. 
Claim 14 discloses in line 19 having “a second spring member” but no other spring member is disclosed making it unclear if additional spring members are necessary to meet the limitations of the claim.
Claim 16 recites the limitation "the inner side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, relative to what the inner side is being evaluated is unknown.
Claim 17 discloses in line 2 having “a third pushing mechanism” but only a first pushing mechanism was disclosed previously making it unclear how many pushing mechanisms are necessary to meet the limitations of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hananel (2016/0140879) and Loan (2018/0012515).  Hananel discloses a medical simulator (Fig. 1) for enabling intubation training (paragraphs 32-43) that simulates a head and neck of a human body and has an oral cavity portion (24), a nasal cavity portion (20), a pharynx portion (52), a larynx portion (64), a trachea portion (30) in the form of a flexible tubular member (Fig. 1), an esophagus portion (32) in the form of a flexible tubular member and a neck supporting portion (34) that forms a framework of the neck and extends to the head (Fig. 1) for enabling intubation training (paragraphs 32-43), the neck includes cartilage portions formed of a material harder than the tubular members of the esophagus and trachea and is configured to form respective passageways in which the esophagus and trachea portions are inserted (Fig. 1) and .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hananel and Yang (2017/0345340).  Hananel discloses a medical simulator (Fig. 1) for enabling intubation training (paragraphs 32-43) that simulates a head and neck of a human body and has an oral cavity portion (24), a nasal cavity portion (20), a pharynx portion (52), a larynx portion (64), a trachea portion (30) and an esophagus portion (32).  Hananel discloses the basic inventive concept with the exception of a simulated tongue portion with a changing mechanism and a controller.  Yang discloses a medical simulator that includes an oral cavity portion with a flexible simulated tongue portion (130), a tongue changing mechanism (140) within the tongue portion for deforming or displacing the tongue portion, a controller (420) for controlling the tongue changing mechanism and a pushing mechanism (430) that can move the lingual radix of the .
Allowable Subject Matter
Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-11, 14, 15, 17 and 18 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a medical simulator with an oral cavity, a nasal cavity, a pharynx portion, a larynx portion, a trachea portion and an esophagus portion that includes a thyroid cartilage portion with a spring member as claimed and further wherein either the thyroid cartilage includes forward and backward side portions and a second spring member that applies a force to cause the side portion to move toward or away from each other in response to application of a reaction-force member to change a transverse cross-sectional area of the esophagus passageway portion, a nasal septum plate to form left and right nasal cavities with respective deforming mechanisms positioned between the plate and a respective surface of the nasal cavity to displace the .
The prior art also failed disclose a medical simulator with an oral cavity, a nasal cavity, a pharynx portion, a larynx portion, a trachea portion and an esophagus portion further having a simulated tongue with flexibility, a tongue changing mechanism within the tongue portion that deforms or displaces the tongue portion having a first pushing mechanism that pushes the tongue portion backward to displace a surface of a lingual radix backward and a controller for controlling the tongue changing mechanism to cause the first pushing mechanism to push in response to a predetermined trigger and further including either an additional pushing mechanism disposed on a back side of the esophagus portion for pushing it forward and in response to a predetermined trigger corresponding to under anesthesia both pushing mechanism are activated to push the tongue portion backward and to narrow the esophagus portion or having a sensor that detects pressure on either the pharynx portion or the lingual radix of the tongue portion and an audio output portion wherein in response to pressure by the sensor the controller causes the pushing mechanism to displace the tongue backward and output a nausea sound.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 4484896 and 4209919 and patent publications 2016/0335918, 2011/0010155, 2017/0263159, 2012/0077169, 2015/0079570.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711